NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                DORA L. WILLIAMS,
                    Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2015-3021
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-14-0631-I-1.
                ______________________

                 Decided: May 6, 2015
                ______________________

   DORA L. WILLIAMS, Las Vegas, NV, pro se.

   KENNETH SAMUEL KESSLER, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
REGINALD T. BLADES, JR.
                ______________________

   Before O’MALLEY, CLEVENGER, and HUGHES, Circuit
                       Judges.
2                                          WILLIAMS   v. OPM



PER CURIAM.
    Dora Williams petitions for review of a final decision
of the Merit Systems Protection Board (“the Board”)
finding that the Office of Personnel Management (“OPM”)
properly denied her claim for survivor annuity benefits.
Because Williams has failed to demonstrate any reversi-
ble error by the Board, we affirm.
                     I. BACKGROUND
    Richard Lewis, the late spouse of Williams, retired
from federal service under the Civil Service Retirement
System on January 3, 1997. At the time of his retirement,
Lewis was married to his previous wife, but they divorced
on October 14, 2009. Lewis then married Williams on
January 13, 2010. On January 25, 2010, Lewis contacted
OPM, requesting that Williams be added to his health
insurance. In response, OPM acknowledged receipt of the
information and notified Lewis that he could elect to
reduce his own annuity payments and establish a survi-
vor annuity benefit for his new spouse within two years of
his remarriage. OPM explained that failure to elect a
survivor benefit would mean that his spouse also would
not be entitled to health benefits after his death. In June
2013, more than 2 years after their marriage, Lewis
submitted forms to designate Williams as the 100%
beneficiary of his benefits. OPM accepted these forms
after Lewis fully executed them.
    After Lewis’s death, Williams applied to OPM for
death benefits. On April 10, 2014, OPM denied her
request, explaining that Lewis had not elected to estab-
lish a survivor annuity. Williams sought reconsideration,
but OPM affirmed its initial decision, stating that it had
notified Lewis of the two-year requirement for creating a
survivor annuity and Lewis had not opted to make that
election within that time frame. OPM notified Williams
that “[w]e have carefully reviewed our records and we find
that your late spouse did not submit a timely election (or
WILLIAMS   v. OPM                                         3



any election) of survivor benefits for you at any time
between the date of his marriage to you on January 13,
2010, and his date of death.” Respondent’s App’x 17.
    Williams appealed OPM’s decision to the Board. On
September 12, 2014, the administrative judge affirmed
OPM’s denial of Williams claims. This decision became
the final decision of the Board on October 17, 2014.
Williams petitioned for review by this court.
                      II. DISCUSSION
     Williams argues that she and her husband submitted
a “signed Designation of Beneficiary” and a “‘Living Will,’
Last Will and Testament,” which should entitle her to all
benefits from her late husband. Petitioner’s Br. 1. Wil-
liams contends that OPM acknowledged receipt of her
husband’s “request of beneficiary.” Id. Williams also
asserts that not receiving the benefits “has affected [her]
life physically and emotionally.” Id. at 2.
    Although we, like the Board, have “great sympathy
for the appellant’s plight,” Respondent’s App’x 7, our
review over the Board’s decision is limited by statute. We
can only set aside the Board’s findings or conclusions if
they are “(1) arbitrary, capricious, an abuse of discretion,
or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c) (2012).
    Under 5 U.S.C. § 8339(j)(5)(c)(1), upon remarriage,
Lewis was required to elect a survivor annuity by reduc-
ing his own annuity “in a signed writing received by the
Office within 2 years after remarriage.” The Board found
that Lewis failed to elect a survivor annuity for Williams
within the two-year period prescribed by statute. The
Board explained there was no basis for waiving the filing
deadline because OPM notified Lewis of the filing dead-
line when Lewis informed OPM he had remarried. The
4                                          WILLIAMS   v. OPM



Board also found that the forms Lewis submitted to make
Williams his 100% beneficiary—submitted after the two-
year deadline had passed—did not evidence a clear intent
to elect a survivor annuity for Williams, specifically
stating that the election reflected in those forms “will not
affect rights of survivors for annuity benefits after the
annuitant’s death.” Respondent’s App’x 6. All of the
Board’s findings are supported by substantial evidence.
On these facts, we have no authority to set aside the
Board’s findings.
                     III. CONCLUSION
    For the foregoing reasons, we affirm the decision of
the Board.
                       AFFIRMED